UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                         9/30/2018
HILLEL Y. MARANS, M.D.,                                   :
                                                          :
                                        Plaintiff,        :
                                                          :       18-CV-256 (VSB)
                      - against -                         :
                                                          :     OPINION & ORDER
                                                          :
INTRINSIQ SPECIALTY SOLUTIONS,                            :
INC. d/b/a INTRINSIQ SOFTWARE and                         :
AMERISOURCEBERGEN DRUG CORP., :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

Appearances:

Martin H. Kaplan
Gusrae Kaplan Nusbaum PLLC
New York, New York
Counsel for Plaintiff

Paul E. Asfendis
Amy M. Handler
Gibbons P.C.
New York, New York
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Hillel Y. Marans, M.D. brings this action alleging causes of action for breach of

contract, breach of the implied covenant of good faith and fair dealing, and declaratory judgment

against Defendants Intrinsiq Specialty Solutions, Inc. (“Intrinsiq”) and AmerisourceBergen Drug

Corp. (“ABDC”) (together, “Defendants”). Before me is Defendants’ motion to dismiss the First

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Because Plaintiff

fails to plausibly allege claims for (1) breach of contract, and (2) breach of an implied covenant
of fair dealing, and because the liability limitation provisions of the contract at issue are

enforceable, Defendants’ motion is GRANTED.

                   Background1

           In March 2010, the Patient Protection and Affordable Care Act (“ACA”) was signed into

law. (FAC ¶ 2.)2 The ACA promoted the development of electronic health records (“EHR”)

systems as part of an effort to limit medical errors, reduce costs, and streamline patient care.

(Id.) Together with other legislation, the ACA funded health care providers’ establishment of

EHR systems. (Id.) In particular, Medicare and Medicaid EHR Incentive Programs provided

incentive payments to medical professionals who, among other things, demonstrated

“meaningful use” of certified EHR technology. (Id.)

           Plaintiff is a licensed urologist in New York. (Id. ¶ 3.) In 2012, he entered into an

agreement (the “Agreement”) with meridianEMR, Inc. (“meridianEMR”) to purchase services

and to license certain EHR software (the “Meridian Software”) for operation of Plaintiff’s

medical practice. (Id.) Among other things, the Agreement provides:

           1. meridianEMR Services and Licenses.

               a) Services. meridianEMR shall provide the “Services” as described in the
                  Exhibits herein. meridianEMR will provide application and operational
                  support services to [Plaintiff] only for the software application programs
                  specifically identified in the Exhibits.

               b) License. In accordance with the Agreement, and subject to the termination
                  clauses herein, meridianEMR hereby provides [Plaintiff] a restricted, non-
                  transferable and nonexclusive license to use the Services and software for
                  the sole purpose of supporting the internal operations of [Plaintiff’s]



1
  The following factual summary is drawn from the allegations of the First Amended Complaint and exhibits
attached thereto. (Doc. 16.) See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). My
references to these allegations and exhibits should not be construed as a finding as to their veracity, and I make no
such findings.
2
    “FAC” refers to the First Amended Complaint, filed March 2, 2018. (Doc. 16.)



                                                               2
                business . . . .

(Id. ¶ 16, Ex. A.) In exchange for the license and services, Plaintiff paid startup and interface

costs and annual support fees of approximately $2,500 per year. (Id. ¶ 17.) He also spent

hundreds of work hours learning and implementing the Meridian Software, which became an

essential part of Plaintiff’s business. (Id. ¶¶ 3, 18.)

        The Agreement also contains provisions governing its term, termination, and limitations

on the parties’ liability. In particular, it states:

        6. Term and Termination.

             a) Term of Licensed Application Software. The term for [Plaintiff’s] use of
                the [Meridian Software] shall be from [January 13, 2012] . . . until this
                Agreement is terminated as provided in this section . . . . The support part
                of this agreement will begin from [January 13, 2012] and will automatically
                renew based upon payment for annual support services for successive one
                year terms unless either one of the parties terminates the Agreement by
                providing written notice to the other party at least 90 days before the
                Termination Date.

(Id. Ex. A § 6.) It also states:

        5. Limitation of Liability and Disclaimer of Warranty.

             a) Exclusive Remedy. meridianEMR’s obligation and [Plaintiff’s] sole and
                exclusive remedy from a breach of this agreement . . . shall be that
                meridianEMR will credit [Plaintiff] a portion of [Plaintiff’s] fee for the time
                period during which the Services were inoperative.

                ...

             d) Limitations.       Unless otherwise expressly stated herein, neither
                meridianEMR nor any of its service providers, licensors, employees or
                agents warrant (i) that the operation of the Services will be uninterrupted or
                error free; or (ii) that the Services meet [Plaintiff’s] requirements. Except
                as set forth herein, meridianEMR will not be responsible for any damages
                that [Plaintiff] may suffer arising out of use, or inability to use, the software
                and services.

(Id. § 5.)




                                                          3
        7. General.

                 ...

             d) Entire Agreement; Amendments, Exhibits. This Agreement (including the
                Exhibits attached hereto) embodies the entire understanding of the parties
                in relation to its subject matter, and supersedes all proposals, letters of intent
                or prior agreements, oral or written, and all other communications and
                representations between the parties relating to the subject matter of this
                Agreement and no other agreement or understanding, verbal or otherwise,
                relative to this subject matter exists between the parties at the time of
                execution of this Agreement. This Agreement may be amended only by a
                written agreement signed by both parties . . . .

(Id. § 7.)

        In or about 2015, Intrinsiq—a subsidiary of ABDC—acquired meridianEMR. (Id. ¶ 19.)

The same year, Intrinsiq demanded that Plaintiff replace his working server with a new model

because of “anticipated” updates and enhancements to the Meridian Software. (Id. ¶ 20.)

Intrinsiq “assured Plaintiff that it had every intention of continuing product developments of the

Meridian Software for years to come.” (Id.) In reliance on Intrinsiq’s assertions, Plaintiff

purchased a new server for approximately $10,510 on July 30, 2015 pursuant to a Supplemental

Purchase Agreement with Intrinsiq. (Id. ¶ 21.)

        In or about June 2017, Intrinsiq informed Plaintiff that it was terminating support for the

Meridian Software license, effective January 1, 2018. (Id. ¶ 22.) Intrinsiq also informed

Plaintiff that it would be offering its customers an alternative software program called

UroChartEHR (“UroChart”), which, according to Intrinsiq, offered a better software solution for

the migration of patients’ medical data. (Id. ¶ 23.) Plaintiff could either choose to purchase a

license for UroChart and pay additional costs of approximately $1,000 per month for training,

support, and a monthly subscription, or he could transition his data into an alternative EHR

system for a one-time cost of approximately $15,000. (Id. ¶¶ 24–25.) Based on his




                                                        4
conversations with other physicians who converted to UroChart, UroChart has several

shortcomings in comparison with the Meridian Software. (Id. ¶¶ 26–27.) Plaintiff expects to

lose millions of dollars in practice income from a potential switch to UroChart or an alternative

EHR software due to costs associated with implementing the new software and training staff.

(Id. ¶ 28.)

                    Procedural History

           Plaintiff filed this action on October 4, 2017 in the Supreme Court of the State of New

York, County of New York. (Doc. 1.) Defendants removed the action to this court on January

11, 2018. (Id.) On January 18, 2018, Defendants filed a motion to dismiss the complaint. (Doc.

5.) Plaintiff filed the First Amended Complaint on February 9, 2018.3 (Doc. 8.) Defendants

filed their opposition on March 26, 2018. (Doc. 17.) Plaintiff filed his reply on April 13, 2018.

(Doc. 18.)

                    Legal Standard

           To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences


3
    Due to a clerical error, Plaintiff re-filed the First Amended Complaint on March 2, 2018. (Doc. 16.)



                                                                5
unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor.

Kassner, 496 F.3d at 237. A complaint need not make “detailed factual allegations,” but it must

contain more than mere “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted). Finally, although all

allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Id. A complaint is “deemed to include any written instrument attached to it as an

exhibit or any statements or documents incorporated in it by reference.” Chambers v. Time

Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (quoting Int’l Audiotext Network, Inc. v. Am. Tel.

& Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995)).

               Discussion

       Defendants contend that Plaintiff fails to state a claim as to each of his causes of action.

As an initial matter, (1) the First Amended Complaint fails to include any substantive allegations

of wrongful conduct by ABDC or to state a basis upon which liability might be predicated

against ABDC, and (2) Plaintiff fails to address in his opposition Defendants’ argument that the

First Amended Complaint fails to state a claim against ABDC. Therefore, the First Amended

Complaint fails to plausibly allege any claims against ABDC, see Pollack v. Nash, 58 F. Supp.

2d 294, 304 (S.D.N.Y. 1999) (dismissing complaint that names a defendant but fails to include

any substantive allegations against that defendant), and by not addressing Defendants’ arguments

concedes the issue, see AT&T Corp. v. Syniverse Techs., Inc., No. 12 Civ. 1812(NRB), 2014 WL

4412392, at *7 (S.D.N.Y. Sept. 8, 2014) (concluding that plaintiff’s “silence [in its opposition]

concedes the point” ). As such, Plaintiff’s causes of action against ABDC are dismissed. I




                                                     6
address each of Plaintiff’s claims against Intrinsiq in turn below.

                 A.       Breach of Contract

                          1. Applicable Law4

        New York law requires that a plaintiff asserting a claim for breach of contract must

allege: “(i) the formation of a contract between the parties; (ii) performance by the plaintiff; (iii)

failure of defendant to perform; and (iv) damages.” Orchard Hill Master Fund Ltd. v. SBA

Commc'ns Corp., 830 F.3d 152, 156 (2d Cir. 2016) (citation omitted). “A sufficient pleading for

breach of contract must, ‘at a minimum, allege the terms of the contract, each element of the

alleged breach and the resultant damages in a plain and simple fashion.’” Warren v. John Wiley

& Sons, Inc., 952 F. Supp. 2d 610, 624 (S.D.N.Y. 2013) (quoting Zaro Licensing, Inc. v. Cinmar,

Inc., 779 F. Supp. 276, 286 (S.D.N.Y. 1991); see also Sirohi v. Trs. of Columbia Univ., No. 97-

7912, 1998 WL 642463, at *2 (2d Cir. 1998) (summary order) (concluding that plaintiff must

allege “the essential terms of the parties’ purported contract in nonconclusory language,

including the specific provisions of the contract upon which liability is predicated” (internal

quotation marks omitted)). New York courts require plaintiffs to “plead the provisions of the

contract upon which the claim is based”—in other words, “a complaint in a breach of contract

action must set forth the terms of the agreement upon which liability is predicated.” Window

Headquarters, Inc. v. MAI Basic Four, Inc., No. 91 Civ. 1816 (MBM), 1993 WL 312899, at *3


4
  Although the Agreement contains a New Jersey choice of law provision, (see FAC Ex. A § 7(i)), the parties do not
explicitly address the applicable law. However, they apparently agree that New York law governs the interpretation
of the Agreement because they both cite exclusively to New York law, (see generally Defs.’ Mem.; Pl.’s Opp.).
Tehran-Berkeley Civil & Envtl. Eng’rs v. Tippetts-Abbett-McCarthy-Stratton, 888 F.2d 239, 242 (2d Cir. 1989)
(applying New York law under the principle of implied consent to use the forum’s law where the parties’ briefs rely
on New York law).
          “Defs.’ Mem.” refers to the Memorandum of Law in Support of Defendants’ Motion to Dismiss Plaintiffs’
Amended Complaint, filed February 23, 2018. (Doc. 12.) “Pl.’s Opp.” refers to the Memorandum of Law of
Plaintiff in Opposition to Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint, filed March 26, 2018.
(Doc. 17.)



                                                             7
(S.D.N.Y. Aug. 12, 1993); see also CreditSights, Inc. v. Ciasullo, No. 05 CV 9345(DAB), 2008

WL 4185737, at *11 (S.D.N.Y. Sept. 5, 2008) (“New York law is eminently clear that a proper

breach of contract claim must identify specifically breached contract terms.”).

                         2. Application

        Plaintiff fails to allege which terms of the Agreement Defendants purportedly breached.

The only terms of the Agreement that Plaintiff alleges are the terms dealing with the services and

license meridianEMR agreed to provide Plaintiff, (FAC ¶ 16, Ex. A § 1), and the terms limiting

the liability of meridianEMR, (id. ¶ 36, Ex. A § 5). However, Plaintiff does not allege that

Defendants breached either of those sections of the Agreement. Rather than identify the

provision or provisions of the Agreement he alleges has been violated, Plaintiff asks that I

invalidate the limitations of liability provisions of the Agreement. (Pl.’s Opp. 10–13.)

        Plaintiff contends that at the motion to dismiss stage, he is only required to “give the

defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.” (Pl.’s

Opp. 6 (quoting Wynder v. McMahon, 360 F.3d 73, 76–77 (2d Cir. 2004)).) While Defendants

appropriately point out that the correct pleading standard is plausibility pursuant to Twombly and

Iqbal, (Defs.’ Reply 1–2),5 Plaintiff’s breach of contract cause of action would fail even under

the permissive standard he sets forth, see Wolff v. Rare Medium, Inc., 171 F. Supp. 2d 354, 358

(S.D.N.Y. 2001) (holding, prior to Twombly and Iqbal, that “a plaintiff must identify what

provisions of the contract were breached as a result of the acts at issue”); Sirohi, 1998 WL

642463, at *2; Window Headquarters, 1993 WL 312899, at *3.

        Even if I were to construe the First Amended Complaint to allege a breach of the




5
  “Defs.’ Reply” refers to the Reply Memorandum of Law in Further Support of Defendants’ Motion to Dismiss
Plaintiff’s Amended Complaint, filed April 13, 2018. (Doc. 18.)



                                                          8
“Services and Licenses” section of the Agreement, Plaintiff would fail to make out a claim based

on the plain terms of the Agreement. That section does not state that meridianEMR may not

terminate the license to the Meridian Software. Nor does it state that meridianEMR must

provide Plaintiff compensation or credit for terminating the Meridian Software. To the contrary,

that section is explicitly made “subject to the termination clauses” of the Agreement, (FAC Ex.

A. § 1(b)), which require meridianEMR to provide ninety days’ written notice prior to

terminating the Agreement, (id. § 6(a)). Plaintiff does not dispute that under the terms of the

Agreement, either party could terminate the Agreement as long as they provided ninety days’

written notice. The First Amended Complaint alleges that Intrinsiq provided notice in June 2017

that it would terminate support for the Meridian Software effective January 1, 2018, (id. ¶ 22),

which is more than sufficient notice of termination under the Agreement. Therefore, Plaintiff’s

breach of contract cause of action fails.

               B.      Breach of Implied Covenant of Good Faith and Fair Dealing

                       1. Applicable Law

       “Under New York law, the implied covenant of good faith and fair dealing

inheres in every contract.” Travellers Int'l, A.G. v. Trans World Airlines, Inc., 41 F.3d

1570, 1575 (2d Cir. 1994). The implied covenant prevents the parties from taking actions

that would deny another party the benefits of the parties’ bargain. Carvel Corp. v.

Diversified Mgmt. Grp., Inc., 930 F.2d 228, 230 (2d Cir. 1991). However, “the implied

covenant arises only in connection with the rights or obligations set forth in the terms of

the contract, and cannot create duties that negate explicit rights under a contract.” In re

LIBOR–Based Fin. Instruments Antitrust Litig., 962 F. Supp. 2d 606, 632 (S.D.N.Y.

2013) (internal citations and quotation marks omitted).




                                                     9
          This implied duty of good faith “is merely a breach of the underlying contract.” Fasolino

Foods Co. v. Banca Nazionale del Lavoro, 961 F.2d 1052, 1056 (2d Cir. 1992) (internal

quotation marks omitted). Accordingly, “New York law . . . does not recognize a separate cause

of action for breach of the implied covenant of good faith and fair dealing when a breach of

contract claim, based upon the same facts, is also pled.” Harris v. Provident Life & Accident Ins.

Co., 310 F.3d 73, 81 (2d Cir. 2002). Therefore, “[c]ourts in this circuit consistently dismiss

claims for breach of the implied covenant of good faith on these grounds.” See Joseph v. Gnutti

Carlo S.p.A., No. 15-cv-8910 (AJN), 2016 WL 4764924, at *7 (S.D.N.Y. Sept. 12, 2016) (citing

cases).

          In order for Plaintiffs “to assert a cause of action for the breach of good faith and fair

dealing that is not duplicative of their breach of contract claim,” they “must allege that

Defendants ‘fulfilled their contractual obligations’ but that those obligations were carried out ‘in

bad faith in order to deprive Plaintiffs of the benefit of their bargain.’” Id. (quoting Serdarevic v.

Centex Homes, LLC, 760 F. Supp. 2d 322, 333–34 (S.D.N.Y. 2010)). In other words, Plaintiffs

must allege that Defendants, “in bad faith, engaged in acts that had the effect of destroying or

injuring plaintiffs’ right to receive ‘the fruits of the contract.’” Demetre v. HMS Holdings Corp.,

7 N.Y.S.3d 110, 112 (1st Dep’t 2015) (quoting Dalton v. Educ. Testing Serv., 663 N.E.2d 289,

291 (N.Y. 1995)).

                         2. Application

          Defendants argue that Plaintiff’s implied covenant cause of action should be dismissed

because: (1) Plaintiff fails to allege how Defendants prevented him from obtaining the benefits

of the Agreement; (2) Plaintiff’s implied covenant cause of action is duplicative of his breach of

contract cause of action; and (3) Plaintiff’s implied covenant cause of action imposes obligations




                                                        10
that were not part of the Agreement. (Defs.’ Mem. 8–11.) Plaintiff contends that his implied

covenant cause of action can stand alongside his breach of contract cause of action because he

has sufficiently alleged that Defendants’ conduct subverted the Agreement and prevented him

from receiving the fruits of the bargain. (Pl.’s Opp. 7–10.)

        First, Plaintiff’s implied covenant cause of action is clearly duplicative of his breach of

contract cause of action. It is based on the same set of factual allegations regarding Defendants’

decision to terminate the Meridian Software license, and it seeks identical damages for injuries

caused by that decision. Courts have dismissed implied covenant claims as duplicative in similar

circumstances. See, e.g., Amcan Holdings, Inc. v. Canadian Imperial Bank of Commerce, 70

A.D.3d 423, 426 (1st Dep’t 2010) (dismissing implied covenant claim as duplicative of breach of

contract claim where “both claims arise from the same facts and seek identical damages”

(internal citation omitted)).

        Plaintiff claims that even if the two causes of action overlap, his implied covenant cause

of action should still survive because Defendants have prevented him from receiving the benefits

of the Agreement. (Pl.’s Opp. 8–9.) Specifically, Plaintiff claims that Defendants

misrepresented to him that they would maintain and continue to develop the Meridian Software

“for years to come.” (Pl.’s Opp. 9; FAC ¶ 20.) However, Plaintiff fails to explain how this

statement was a misrepresentation. The First Amended Complaint does not specify when the

purported misrepresentations occurred, what was specifically said, or who made the

misrepresentations, but assuming they occurred at the time of the signing of the Agreement in

2012, (FAC ¶ 3), meridianEMR did maintain and develop the Meridian Software “for years to

come,” as the termination was to occur on January 1, 2018, (id. ¶ 22). Similarly, assuming the

statements occurred in 2015—when Intrinsiq asked Plaintiff to replace his server due to




                                                     11
anticipated updates and enhancements of the Meridian Software, (id. ¶ 20)—Defendants still

maintained and developed the Meridian Software “for years to come.”

       In any event, the Agreement imposes no obligation, implicit or explicit, compelling

Defendants to maintain the Meridian Software “for years to come.” As mentioned above, the

Agreement explicitly provides that its term will automatically renew annually until either party

terminates it by providing at least ninety days’ written notice. (Id. Ex. A § 6(a).) Intrinsiq

provided such notice, and Plaintiff has presented no reason why the termination provision is

unenforceable or why Intrinsiq was obligated to do more. To the extent Plaintiff suggests that

Defendants made oral representations regarding the term of the Agreement, those representations

do not form part of the Agreement, as the Agreement explicitly states that it supersedes any oral

representations made by either party prior to its signing and any subsequent amendment must be

made in writing and signed by both parties. (Id. § 7(d).) Because the implied covenant of good

faith and fair dealing “does not create obligations that go beyond those intended and stated in the

language of the contract,” Wolff, 210 F. Supp. 2d at 497, Plaintiff’s argument is unpersuasive.

Therefore, Plaintiff’s implied covenant cause of action must be dismissed.

               C.      Limitation of Liability Provisions

                       1. Applicable Law

       Plaintiff seeks a judgment declaring that the limitation of liability provisions in the

Agreement are unconscionable and/or void as a matter of public policy. (FAC ¶¶ 30–43.)

Generally, under New York law, “[a] limitation on liability provision in a contract represents the

parties’ [a]greement on the allocation of the risk of economic loss in the event that the

contemplated transaction is not fully executed, which the courts should honor.” Metro. Life Ins.

Co. v. Noble Lowndes Int'l, Inc., 643 N.E.2d 504, 507 (N.Y. 1994); see also Grumman Allied




                                                     12
Indus., Inc. v. Rohr Indus., Inc., 748 F.2d 729, 735 (2d Cir. 1984) (“[W]here the parties to an

agreement have expressly allocated risks, the judiciary shall not intrude into their contractual

relationship.”). When contracts including provisions limiting liability are “entered into at arm’s

length by sophisticated contracting parties,” they are generally enforceable. Kalisch-Jarcho, Inc.

v. City of New York, 448 N.E.2d 413, 416 (N.Y. 1983).

       However, “an exculpatory agreement, no matter how flat and unqualified its terms, will

not exonerate a party from liability under all circumstances.” Id. For example, “a contractual

provision limiting damages” may be unenforceable pursuant to “an overriding public policy.”

Smith-Hoy v. AMC Prop. Evaluations, Inc., 52 A.D.3d 809, 810 (2d Dep’t 2008). In addition, a

liability limitation provision “will not apply to exemption of willful or grossly negligent acts.”

Kalisch-Jarcho, 448 N.E.2d at 416. In other words, a liability limitation provision will not

protect a party who engages in “conduct that evinces a reckless disregard for the rights of others

or smacks of intentional wrongdoing.” Colnaghi, U.S.A., Ltd. v. Jewelers Prot. Servs., Ltd., 611

N.E.2d 282, 283–84 (N.Y. 1993).

                       2. Application

       Plaintiff argues that the Agreement’s liability limitation provisions are unenforceable

because: (1) they limit liability for Defendants’ conduct, which was “intentional, dishonest,

and/or evinced a reckless disregard for Plaintiff’s . . . rights,” and (2) they violate a public policy

to achieve “meaningful use” of EHR technology. (Pl.’s Opp. 11.) Neither argument is

persuasive.

       First, Plaintiff has failed to establish that Defendants’ termination of the Meridian

Software license was wrongful, dishonest, or done in bad faith. As discussed above, the notice

of termination provisions of the Agreement permitted Defendants’ termination of the Meridian




                                                      13
Software license upon ninety days’ notice, which Defendants provided. It cannot be said,

therefore, that Defendants engaged in any wrongful or dishonest conduct. To the extent Plaintiff

asserts that Defendants made certain “misrepresentations” regarding the term of the Meridian

Software license, Plaintiff has failed to allege the specific substance of the misrepresentations,

how they were misrepresentations, when those misrepresentations were made, or who made

those misrepresentations, as discussed above.6

         Second, Plaintiff has failed to establish that New York law recognizes any public policy

preventing EHR technology providers from terminating licenses to their products upon duly

provided notice and in accordance with the terms of a governing contract. The fact that the

federal government passed legislation providing incentives to medical providers for using EHR

technology does not create new obligations under a contract negotiated at arm’s length that are

not spelled out in the contract. As such, Plaintiff’s declaratory judgment cause of action fails.

                  Conclusion

         For the foregoing reasons, Defendants’ motion to dismiss, (Doc. 11), is GRANTED. The

Clerk of Court is respectfully directed to enter judgment for Defendants and close this case.

SO ORDERED.

Dated: September 30, 2018
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge




6
 Because I find that Plaintiff fails to allege bad faith conduct on the part of Defendants, I have no occasion to rule
on whether the liability limitation provision in the Agreement would absolve Defendants of liability for such
conduct.



                                                               14
